Title: To James Madison from Matthew Livingston Davis, 4 February 1808
From: Davis, Matthew Livingston
To: Madison, James



Sir
New York February 4. 1808

The accounts from Algiers has produced some anxiety on my mind relative to my Brother; as I possess no information from him or from any other source, which reduces it to a certainty, that he would remain permanently at Tripoli; nor have I any letters from him bearing date later than June.
Will you, Sir, be so polite as to inform me whether the Government have later accts & whether he is likely to be Still at Tripoli?
The convulsed state of the world renders communication with him, through commercial channels, very precarious & uncertain.  If any dispatches or letters for him, through yr. department, are contemplated by the American dispatch boat that is to sail for Lorient & Falmouth, I should be most gratified with an opportunity of transmitting my letters under the same cover.  A line from You on the subject will be suitably acknowledged.  Be pleased to present me in the most respectful manner to Mrs. Madison Your friend

Mat L Davis

